Citation Nr: 1302442	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-01 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service-connected bilateral hearing loss, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for acquired psychiatric disorder, to include major depression, generalized anxiety disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from October 1973 to December 1975, September 1990 to April 1991, and from March to September 1992.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran initially perfected an appeal as to the issue of entitlement to a compensable disability rating for service-connected right ear hearing loss.  In a March 2012 rating decision, the RO granted a 10 percent disability rating for bilateral hearing loss, effective September 29, 2007.  The Veteran has not expressed satisfaction with the higher rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  Accordingly, the Board has rephrased the issue on appeal as entitlement to an increased rating for service-connected bilateral hearing loss.

While the case was pending, the Veteran twice submitted additional evidence directly to the Board.  The Veteran also submitted written waivers of local consideration of this evidence.  These waivers are contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2012).

(As will be discussed below, the claim of entitlement to service connection for an acquired psychiatric disorder to include major depression, generalized anxiety disorder, and PTSD is being reopened.  The underlying claim of service connection is addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to auditory acuity no worse than Level II in each ear.

2.  In a May 2006 decision, the Board denied claims of entitlement to service connection for PTSD and an acquired psychiatric disorder.

4.  The evidence submitted since the May 2006 Board decision is neither cumulative nor redundant of the record at the time of the prior final denials, and raises a reasonable possibility of substantiating the pending claim of entitlement to service connection for an acquired psychiatric disorder to include major depression, generalized anxiety disorder, and PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for service-connected bilateral hearing loss in excess of the currently assigned 10 percent evaluation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2012).

2.  A May 2006 Board decision denying claims of entitlement to service connection for PTSD and an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

3.  Since the May 2006 Board decision, new and material evidence has been received with respect to the claim of entitlement to service connection for an acquired psychiatric disorder to include major depression, generalized anxiety disorder, and PTSD; this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the new and material evidence claim, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claims of service connection for PTSD and an acquired psychiatric disorder, no further discussion of these specific VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

With regard to the increased disability rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, letters dated in December 2007 and September 2008 satisfied the duty to notify provisions concerning this increased rating claim.  In particular, the letters informed the Veteran of the need for evidence of a worsening of his service-connected disability.  He was notified of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also provided with notice of how disability ratings and effective dates are determined.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in January 2008, June 2009, and December 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 10 percent evaluation for the claim period.  As will be detailed below, the Board can find no evidence to support a finding that the Veteran's service-connected bilateral hearing loss was more severe.  Accordingly, the 10 percent evaluation has been properly assigned for the appeal period.

In evaluating a service-connected hearing loss disability, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2012).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Here, the Veteran seeks an initial disability rating in excess of the currently assigned 10 percent evaluation for his service-connected bilateral hearing loss.  As explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in each ear.

The Board observes that the January 2008 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
55
55
70
50
LEFT
25
60
65
65
53

Average puretone threshold was 50 decibels in the right ear with speech recognition ability of 88 percent, and average puretone threshold was 53 decibels in the left ear with speech recognition ability of 88 percent.

This examination yielded a numerical designation of II in the right ear (50-57 percent average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination) and also a numerical designation of II for the left ear (50-57 percent average puretone threshold, with between 84 and 90 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.

The Veteran was afforded a second VA examination in June 2009, which demonstrated the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
60
70
70
56
LEFT
25
60
65
70
55

Average puretone threshold was 56 decibels in the right ear with speech recognition ability of 90 percent, and average puretone threshold was 55 decibels in the left ear with speech recognition ability of 92 percent.

This examination yielded a numerical designation of II in the right ear (50-57 percent average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination) and also a numerical designation of I for the left ear (50-57 percent average puretone threshold, with between 92 and 100 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.

Most recently, the Veteran was afforded a third VA examination in December 2011, which demonstrated the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
60
70
70
56
LEFT
25
60
70
70
56

Average puretone threshold was 56 decibels in the right ear with speech recognition ability of 90 percent, and average puretone threshold was 56 decibels in the left ear with speech recognition ability of 90 percent.

This examination yielded a numerical designation of II in the right ear (50-57 percent average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination) and also a numerical designation of II for the left ear (50-57 percent average puretone threshold, with between 84 and 90 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.

The Board notes that in the March 2012 rating decision, the RO evaluated each ear separately using Table IVa under 38 C.F.R. § 4.85.  Pursuant to 38 C.F.R. § 4.85(c), Table IVa is only for application when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under 38 C.F.R. § 4.86.  To this end, the Board notes that a review of the January 2008, June 2009, and December 2011 VA examination reports does not show that any of the three examiners certified that the use of the speech discrimination test was not appropriate.

The Board has also considered the application of 38 C.F.R. § 4.86 (2012) (exceptional patterns of hearing impairment) as to the results of both audiological examinations.  However, the Veteran's hearing loss disability does not meet the criteria under that section.  More specifically, the Veteran did not have puretone thresholds at 55 dBs or more at each of the four specified frequencies as is required under 38 C.F.R. § 4.86(a).  Additionally, the Veteran's hearing evaluations do not show a result of 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, as would be required for application of Table IVA under 38 C.F.R. § 4.86(b).  Despite a result of 25 db at 1000 Hz in the right ear and 25 db at 1000 Hz in the left ear at the June 2009 and December 2011 VA examinations, the Veteran did not also have a result of 70 db or more at 2000 Hz in either ear, as is required for the application of Table IVA under 38 C.F.R. § 4.86(b).

Accordingly, in this matter, the application of Table IVa under 38 C.F.R. §§ 4.85 and 4.86 is not appropriate.  As indicated above, the medical evidence of record demonstrates that the Veteran's bilateral hearing loss disability warranted no more than a noncompensable disability rating under the pertinent rating criteria.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  However, the Board will not disturb the currently assigned 10 percent disability rating.

The Board observes that the Veteran submitted a March 2008 private treatment record from Dr. H.M.B. in support of his increased rating claim.  This record contained the results of audiological testing, which showed "[m]ild to moderately-severe high frequency sensorineural hearing loss, bilaterally."  Notably, the findings rendered by Dr. H.M.B. are consistent with those reported by the January 2008, June 2009, and December 2011 VA examiners.

The Board notes that the December 2011 VA examiner reported the effects of the Veteran's bilateral hearing loss disability on his daily life.  Specifically, the examiner indicated that the Veteran's hearing loss impacts his ordinary condition of daily life, including ability to work.  The examiner explained that that the Veteran experiences "[d]ifficulties understanding conversational speech, mainly in the presence of background noise [and] difficulties following instructions.  Poor social interaction."  Functional impact was also addressed by the June 2009 VA examiner who explained that the Veteran experiences "[m]ild difficulty for communication purposes.  Good speech discrimination ability."  The examiner further indicated that the Veteran's hearing loss had significant effects on his occupation, but did not affect his daily activities.  In addition, the January 2008 VA examiner indicated that the Veteran experiences difficulty following group conversation.

The Board has no reason to doubt that the Veteran experiences hearing loss and difficulty understanding others.  Indeed, the presence of a disability is a prerequisite for an award of service connection.  See 38 C.F.R. § 3.385 (2012).  With respect to the assignment of an increased disability rating, however, the question that must be answered is whether the schedular criteria have been met.

To this end, the Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the 10 percent disability rating currently assigned for the Veteran's service-connected bilateral hearing loss.

With respect to extraschedular considerations, the Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2012).  The current evidence of record does not demonstrate that Veteran's bilateral hearing loss has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

It is undisputed that the bilateral hearing loss has impacted the Veteran's daily functioning.  Specifically, as indicated above, the December 2011 and June 2009 VA examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the December 2011 VA examiner that the Veteran's hearing loss impacts his ordinary conditions of daily life including his ability to work in that he has difficulty understanding conversational speech, difficulties following instructions, and poor social interaction.  Additionally, the June 2009 VA examiner noted that the Veteran experienced a mild difficulty communicating with good speech discrimination ability.  However, it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2012).  The very problem experienced by this Veteran, namely decreased hearing acuity, is contemplated by the schedular criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board finds that a remand for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

For reasons and bases stated above, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating for his bilateral hearing loss.  The claim is therefore denied.

III.  Claim to Reopen

The Veteran original claim of entitlement to service connection for an acquired psychiatric disorder (claimed as generalized anxiety disorder) was denied in a December 1997 rating decision.  The Veteran filed a notice of disagreement and a statement of the case (SOC) was issued in September 1999.  The Veteran did not subsequently pursue an appeal of that denial and the December 1997 RO decision therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192.  Thereafter, the Veteran filed to reopen his acquired psychiatric disorder claim (claimed as nervous condition) and also filed an original claim of entitlement to service connection for PTSD in May 2004.  The Veteran's claims were last denied by the Board in May 2006.  Specifically, the Board found that the Veteran did not have a current diagnosis of PTSD and that "[t]he Veteran's nervous condition, claimed as sleep disturbance, was not caused by his service."  Notice of the denials was sent to the Veteran in May 2006.  The Veteran did not appeal the decision to the Court.  The May 2006 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

As a result of the finality of the May 2006 decision, a claim of service connection for an acquired psychiatric disorder to include major depression, generalized anxiety disorder, and PTSD may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.

The relevant evidence of record at the time of the May 2006 Board decision consisted of STRs, private treatment records, VA treatment records, SSA records, a June 2005 RO hearing transcript, an August 2004 PTSD questionnaire, a third party lay statement dated in March 2001, and the Veteran's statements.  STRs show that the Veteran complained of depression and anxiety at the time of an April 1991 demobilization examination.  VA treatment records dated 1998 through 2004 documented continuing diagnoses of adjustment disorder, major depression, and generalized anxiety disorder.

Of record was a September 2002 letter from Dr. M.C. who opined that the Veteran developed an emotional condition (generalized anxiety and major depression) which was due to exposure to damaging chemicals during the Gulf War.  In a May 2004 statement, Dr. J.A.J. indicated that the Veteran was diagnosed with PTSD and major depression.  Dr. J.A.J. opined that the Veteran "is suffering from chronic and severe PTSD due to war experiences in Persian Gulf conflict."  In an August 2004 statement, Dr. J.A.M.S. noted the Veteran's report that he was responsible for classifying corpses during the Gulf War and that he has not been the same person since.  Dr. J.A.M.S. diagnosed the Veteran with chronic PTSD and recurrent, severe major depressive disorder.  In a September 2005 letter, VA practitioner, Dr. M.T.R. indicated that the Veteran received treatment for major depression with severe psychotic features.

A VA examination report dated in September 2004 indicated that the Veteran did not meet the DSM-IV stressor criteria for PTSD.  The examiner diagnosed the Veteran with generalized anxiety disorder with depressive features.  At the April 2005 RO hearing, the Veteran testified that his military occupational specialty (MOS) during the Gulf War involved taking care of freezers where corpses were stored.  The Veteran reported experiencing psychological trauma as a result of his MOS duties.

Accordingly, at the time of the last final denial of the Veteran's service connection claim, there was insufficient evidence of a current diagnosis of PTSD as well as insufficient evidence of medical nexus between the Veteran's claimed acquired psychiatric disorder and his military service.  Thus, the Board denied the Veteran's claims of entitlement to service connection for PTSD and an acquired psychiatric disorder.  As indicated above, the Veteran did not appeal the Board's 2006 decision, and the denial consequently became final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

Relevant evidence received since the May 2006 decision consists of VA and private treatment records, a VA examination report dated in November 2011, a January 2011 letter from Dr. J.A.G., a January 2011 letter from Dr. A.G.N., a December 2010 statement from Dr. I.A.A.M, and statements of the Veteran and his representative.

After a review of the entire record, and for the reasons expressed immediately below, the Board finds that additional evidence has been submitted that is sufficient to reopen the Veteran's claim.

VA treatment records dated in January 2008 and October 2009 document diagnoses of PTSD and major depressive disorder.  In a January 2011 letter, Dr. A.G.N. indicated that the Veteran was diagnosed with major depressive disorder, generalized anxiety disorder, PTSD, and chronic insomnia.  In a December 2010 letter, Dr. I.A.A.M. confirmed continuing diagnoses of depression, insomnia, anxiety, and PTSD.  In a January 2011 letter, Dr. J.A.G. diagnosed the Veteran with recurrent major depression, rule/out PTSD, and opined that the Veteran "developed his emotional condition while serving in the Army."

The Board further notes that the recently added VA examination report dated in November 2011 indicates that the Veteran does not meet the diagnostic criteria for PTSD under the DSM-IV.  Specifically, the VA examiner stated that the Veteran's "contention of whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity is not support[ed] by today's evaluation."  Although this evidence is new, it is unfavorable to the PTSD claim and thus does not help the Veteran.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).  Nevertheless, pursuant to Shade, supra, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  The VA and letters from Dr. A.G.N. and Dr. I.A.A.M. suggesting a current diagnosis of PTSD, as well as, the January 2011 letter from Dr. J.A.G., which suggests a medical nexus between the Veteran's currently diagnosed acquired psychiatric disorder and his military service, were not of record at the time of the last final denial.  As such, this evidence is new.  It is also "material" because it relates to unestablished facts necessary to substantiate the claim, namely the existence of current diagnoses and medical nexus.  Although cumulative of what was of record in 2006, the Board finds that the newly submitted evidence meets the requirements of Shade for reopening.  

As a result, the Board finds that the newly added medical evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  Accordingly, the claim of service connection for an acquired psychiatric disorder to include major depression, generalized anxiety disorder, and PTSD is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Entitlement to an increased disability rating for service-connected bilateral hearing loss is denied.

New and material evidence sufficient to reopen a claim for service connection for an acquired psychiatric disorder to include major depression, generalized anxiety disorder, and PTSD has been received; to this limited extent, the appeal is granted.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the underlying claim of service connection for an acquired psychiatric disorder must be remanded for further development.

With respect to the reopened claim, the Veteran contends he incurred an acquired psychiatric disorder (to include PTSD) during his active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The regulation further requires the diagnosis to be in conformance with Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  See 38 C.F.R. §§ 3.304(f); 4.125(a) (2012).

As indicated above, in his January 2011 letter, Dr. J.A.G. provided a positive medical nexus opinion as to the acquired psychiatric disorder claim.  A positive nexus opinion was also provided by Dr. J.A.S. in May 2004.  Significantly, Drs. J.A.G. and J.A.S. did not provide any explanation to support their conclusions.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

The November 2011 VA examiner determined that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD.  However, while the examiner ruled out a diagnosis of PTSD and diagnosed the Veteran with depressive disorder, he did not address the relationship, if any, between the Veteran's military service and his then-diagnosed acquired psychiatric disorder.

Further, the Veteran recently submitted a detailed argument dated in November 2012 in which he asserted that he had a 2012 mental health examination in a Trauma Center for "diagnostic clarification" at which time he was diagnosed with PTSD and major depressive disorder.  These records are not currently contained in the claims file and, contrary to the representations of the Veteran, were not included in the November 2012 written argument.  The Board additionally notes that, in February 2011, the Veteran submitted a VA Form 21-4142 in which he indicated that there were outstanding private treatment records from Dr. J.A.G.  A review of the record indicates that the records have not yet been requested by VA.   As the 2012 Trauma Center mental examination report as well as the outstanding private treatment records are potentially pertinent to the pending claim, they should be obtained and associated with the claims file.

Accordingly, the acquired psychiatric disorder claim presents certain medical questions concerning diagnoses and nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Accordingly, upon remand, the Veteran should be afforded a VA examination to address the outstanding questions of diagnoses and nexus pertaining to the pending claim.

Additionally, review of the record (including the Veteran's physical VA claims file as well as his Virtual VA file) reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with his claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment or evaluation that the Veteran may have received, or undergone, including the claimed 2012 Trauma Center mental health examination as well as outstanding private treatment records from Dr. J.A.G. identified in the February 2011 VA Form 21-4142.  The Board is also interested in records of treatment or evaluation that the Veteran may have received at the VA Medical Center (VAMC) in San Juan, Puerto Rico, or any other VA facility, since March 2010.  All such available documents should be associated with the claims file.

2.  Thereafter, arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature and etiology of any current chronic psychiatric disorder to include major depression, generalized anxiety disorder, and PTSD.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

(a)  The examiner should either diagnose PTSD or rule it out as a diagnosis.  The examiner should document all other current psychiatric diagnoses.

(b)  If the examiner diagnoses the Veteran with PTSD, the examiner should indicate whether it is at least as likely as not that the Veteran's currently diagnosed PTSD is due to the claimed in-service stressors.

(c)  The VA examiner should also render an opinion as to whether the Veteran's currently diagnosed acquired psychiatric disability is traceable to his military service.

In answering these questions, the examiner should address the Veteran's VA and private treatment records, as well as, the Veteran's report of depression and anxiety documented in the April 1991 demobilization examination.  If the examiner rejects the Veteran's theories of service incurrence, the detailed medical reasons for rejecting those theories should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, supra.  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, readjudicate the issue remaining on appeal - entitlement to service connection for an acquired psychiatric disorder to include major depression, generalized anxiety disorder, and PTSD.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


